184 F.2d 186
FLOWER REALTY COMPANY, a corporation, et al., Appellants,v.Tighe E. WOODS, Housing Expediter, Office of the HousingExpediter, etc.
No. 14113.
United States Court of Appeals Eighth Circuit.
Sept. 14, 1950.

Cranston & Miller and Edward Chalgren, all of Minneapolis, Minn., for appellants.
Ed Dupree, General Counsel, Office of Housing Expediter, Benjamin Freidson, Attorney, Office of Housing Expediter, Washington, D.C., and William S. Kaplan, Chief, Litigation Section, Office of Housing Expediter, Chicago, Ill., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed on motion of appellee and consent of appellant.